Case 19-47030       Doc 12    Filed 12/02/19 Entered 12/02/19 13:41:34           Main Document
                                           Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re:                                       )        In Proceedings Under Chapter 7
                                             )
HH ST. LOUIS RAILWAY LP,                     )        Case No. 19-47030-705
                                             )
                Debtor.                      )        Honorable Charles E. Rendlen III
                                             )

               FEDERAL RULE OF BANKRUPTCY PROCEDURE 1007(a)(1)
                     CORPORATE OWNERSHIP STATEMENT

         Pursuant to Federal Rule of Bankruptcy Procedure 7007.1, the undersigned certifies that

HH St. Louis Railway LP is a Missouri limited partnership. Corporate entities having a 10% or

more direct or indirect interest in HH St. Louis Railway LP consist of: HH Railway LP; Hudson

St. Louis Railway, LLC; Railway Investors, LLC; and Hudson Real Estate Holdings LLC.


December 2, 2019

HH ST. LOUIS RAILWAY LP
a Missouri limited partnership

         By: HUDSON ST. LOUIS REAL ESTATE MANAGER LLC,
             a Missouri limited liability company,
             its General Partner

                By: HH RAILWAY LP,
                    a Delaware limited partnership,
                    its sole member

                       By: HUDSON REAL ESTATE MANAGER, LLC,
                           a Florida limited liability company,
                           Its: General Partner

                               By: /s/ Andrew Greenbaum
                               Name: Andrew Greenbaum
                               Title: Authorized Representative




#2364299v1
Case 19-47030     Doc 12     Filed 12/02/19 Entered 12/02/19 13:41:34          Main Document
                                          Pg 2 of 2


                                    Respectfully Submitted,
                                    SUMMERS COMPTON WELLS LLC


                                    By:/s/ David A. Sosne
                                    David A. Sosne (#28365MO)
                                    Brian J. LaFlamme (#49776MO)
                                    8909 Ladue Road
                                    St. Louis, MO 63124
                                    (314) 991-4999/(314) 991-2413 Fax
                                    dasattymo@summerscomptonwells.com
                                    blaflamme@summerscomptonwells.com

                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was filed electronically on
December 2, 2019 with the United States Bankruptcy Court for the Eastern District of Missouri
and has been served on the parties in interest via e-mail by the Court’s CM/ECF System as listed
on the Court’s Electronic Mail Notice List.

                                            /s/ Christina Hauck




                                               2
